Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scanning device(s) in claims 16, 22, 23 and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 34, the recitation of “the blue laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not disclose or mention that the blue laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The resistivities and units recited in claims 16-21 are not definite. Claims 16-21 recite “resistivity” and claim corresponding units of “mΩ”. However, this recitation of units (“mΩ”) appears to correspond to milli Ohm, rather than the typical unit of resistivity, Ohm meter. Furthermore, it is not definite how the claimed values within the range of about 0.1 to about 250 mΩ are consistent, or even reasonably possible, for laser welding metal components together based on the claimed and disclosed materials.
Claims 28 and 29 depend from claim 16. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “blue laser beam having a predetermined wavelength”, and claims 28 and 29 recite, “the wavelength is about 400 nm to about 600 nm,” and “the wavelength is about 400 nm to about 500 nm,” respectively, which is the narrower statement of the range/limitation recited in claim 16 of a blue laser. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 34, the recitation of “the blue laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion” is not definite. It is not definite what is meant by “consists essentially of” in this context. Furthermore, it is not definite how this recitation relates to the intensity recitations in claims 38-41.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100261011 A1 to Kuster et al. (“Kuster”) in view of US 20150246412 A1 to Mendes et al. (“Mendes”).
Kuster discloses:
Regarding claim 1: 
associating a first piece of metal with a second piece of metal (e.g., absorber part 10 and tube 11 are associated with each other) (e.g., Fig. 1, 3 and 7 and para 40-44); 
directing a laser beam (e.g., laser beam L) toward the first and second pieces of metal (e.g., Fig. 1, 3 and 7 and para 40-44); 
wherein the pieces of metal absorb from 40% to about 75% of the laser beam (e.g., Fig. 3 and para 15, 16, 47, 49); and, 
whereby the pieces are welded together by the laser beam (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 2: the first piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., para 13);
Regarding claim 3: the second piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., para 13);
Regarding claim 4: the first piece of material is comprises a metal selected from the group consisting of copper, copper alloys, gold, gold alloys and stainless steel (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 5:
associating a first piece of metal with a second piece of metal (e.g., absorber part 10 and tube 11 are associated with each other) (e.g., Fig. 1, 3 and 7 and para 40-44); 
directing a laser beam (e.g., laser beam L) toward the first and second pieces of metal (e.g., Fig. 1, 3 and 7 and para 40-44); 
wherein the first piece of metal comprises aluminum (e.g., Fig. 1, 3 and 7 and para 40-44); and, 
whereby the pieces are welding together (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 6: the second piece of metal comprises aluminum (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 7: the first piece of metal is an aluminum alloy (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 8: the first piece, the second piece or both pieces, are a foil having a thickness of from about 5 µm to about 100 µm (e.g., para 13);
Regarding claim 10: the second piece comprises copper (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 34, as best understood:
a. providing a source of a laser beam (e.g., source of laser beam L) having a predetermined wavelength to a weld site, the weld site including a first component to be joined and a second component to be joined (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); 
b. providing focusing optics (e.g., optics for focusing the focused laser beam disclosed in para 44) so that the laser beam can be directed in a pattern and at a predetermined intensity (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); 
c. delivering the laser beam in the pattern and at the predetermined intensity to the weld site to weld the first and second components together (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55), 
d. wherein the laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); and, 
e.wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 35, as best understood: about 50% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 36, as best understood: about 60% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 37, as best understood: about 65% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 38, as best understood: during the welding of the components the laser beam intensity is capable of varying from about 1% to about 20% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 39, as best understood: during the welding of the components the laser beam intensity is capable of varying about 10% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55);
Regarding claim 40, as best understood: during the welding of the components the laser beam intensity is capable of varying form about 1% to about 5% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55); and
Regarding claim 41, as best understood: during the welding of the components the laser beam intensity is capable of varying about 1% during the welding (e.g., Fig. 1, 3 and 7 and para 35, 40-49 and 55).
Kuster does not explicitly disclose a scanning device or that the laser beam has a wavelength in the range of about 400 nm to about 500 nm (as recited in claims 1, 5 and 34).
However, Mendes discloses:
Regarding claim 1: 
associating a first piece of metal with a second piece of metal (e.g., copper foil pieces) (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
directing a laser beam (e.g., laser beams 111, 121, 131, 211, 221 231) toward the first and second pieces of metal (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
wherein the laser beam has a wavelength in the range of about 400 nm to about 500 nm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
whereby the pieces are welded together by the laser beam (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 2: the first piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 3: the second piece is a foil having a thickness of from about 5 µm to about 100 µm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 4: the first piece of material is comprises a metal selected from the group consisting of copper, copper alloys, gold, gold alloys and stainless steel (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 5: 
associating a first piece of metal with a second piece of metal (e.g., copper foil pieces) (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
directing a laser beam (e.g., laser beams 111, 121, 131, 211, 221 231) toward the first and second pieces of metal (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
wherein the laser beam has a wavelength in the range of about 400 nm to about 500 nm (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70); 
wherein the first piece of metal comprises aluminum (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70, wherein para 72 discloses an aluminum layer); and, 
whereby the pieces are welding together (e.g., Fig. 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 8: the first piece, the second piece or both pieces, are a foil having a thickness of from about 5 µm to about 100 µm (e.g., Fig, 1, 2 and 7-9 and para 31-41 and 63-72);
Regarding claim 10: the second piece comprises copper (e.g., Fig, 1, 2 and 7-9 and para 31-41 and 63-72);

Regarding claim 34, as best understood:
a. providing a source of a blue laser beam (e.g., sources of laser beams 111, 121, 131, 211, 221 231) having a predetermined wavelength to a weld site, the weld site including a first component to be joined and a second component to be joined (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); 
b. providing scanning devices and focusing optics (e.g., focus lenses 140, 240, mirrors 252, 254, 256, etc.) so that the blue laser beam can be directed in a pattern and at a predetermined intensity (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); 
c. delivering the blue laser beam in the patter and at the predetermined intensity to the weld site to weld the first and second components together (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70), 
d. wherein the blue laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); and, 
e. wherein at least 45% of the blue laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 35, as best understood: about 50% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 36, as best understood: about 60% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 37, as best understood: about 65% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 38, as best understood: during the welding of the components the laser beam intensity is capable of varying from about 1% to about 20% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 39, as best understood: during the welding of the components the laser beam intensity is capable of varying about 10% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70);
Regarding claim 40, as best understood: during the welding of the components the laser beam intensity is capable of varying form about 1% to about 5% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70); and
Regarding claim 41, as best understood: during the welding of the components the laser beam intensity is capable of varying about 1% during the welding (e.g., Fig. 1, 2, 7 and 8 and para 31-41, 49, 51, 53, 54, 59 and 62-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kuster as suggested and taught by Mendes in order to for enhanced laser processing, particularly for non-absorptive materials, with lower pulse energy/average power and higher quality.




Claims 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable Kuster in view of Mendes and further in view of US 20150357723 A1 to Tachibana et al. (“Tachibana”).
Kuster in view of Mendes discloses substantially all of the features of the claimed invention as set forth above.
Kuster further discloses:
Regarding claim 9: a thickness from about 50 µm to about 500 µm (e.g., para 13); and
Regarding claim 11: a thickness from about 50 µm to about 500 µm (e.g., para 13). 
Mendes further discloses:
Regarding claim 9: a thickness from about 50 µm to about 500 µm (e.g., para 13); and
Regarding claim 11: a thickness from about 50 µm to about 500 µm (e.g., para 51).
Kuster in view of Mendes does not explicitly disclose a tab (as recited in claim 11).
However, Tachibana discloses:
Regarding claim 9: the first piece, the second piece or both pieces, are a tab having a thickness (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 11: the second piece is a tab (e.g., Fig. 3A-6 and para 5 and 37-46); 
wherein the tab is made a material selected form the group consisting of copper and copper alloys (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 12: the second piece of metal is selected from the group consisting of nickel plated materials, nickel plated copper, nickel plated aluminum, nickel plated copper alloys, nickel plated aluminum alloys, and stainless steel (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 13: the second piece of metal is a bus bar (e.g., Fig. 3A-6 and para 5 and 37-46);
Regarding claim 14: the second piece of metal is selected from the group consisting of an aluminum bus bar, an aluminum alloy bus bar, a copper tab, a copper alloy tab, a nickel plated copper bus bar, a nickel plated copper alloy bus bar, a nickel plated aluminum bus bar, and a nickel plated aluminum alloy bus bar (e.g., Fig. 3A-6 and para 5 and 37-46); and
Regarding claim 15: the second piece of metal is selected from the group of consisting of materials electroplated with gold, materials electroplated with platinum, and materials electroplated with copper (e.g., Fig. 3A-6 and para 5 and 37-46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kuster in view of Mendes as suggested and taught by Tachibana in order to provide a metal member having improved laser weldability.



Claims 16-33 is/are rejected under 35 U.S.C. 103 as being unpatentable Kuster in view of Mendes and further in view of US 20140147722 A1 to Doornpekamp et al. (“Doornpekamp”).
Kuster discloses:
Regarding claim 16, as best understood:
a. providing a source of a laser beam having a predetermined wavelength to a target location, the target location including a first component to be joined and a second component to be joined (e.g., Fig. 1, 3 and 7 and para 40-44); 
b. providing focusing optics (e.g., optics for focusing the focused laser beam disclosed in para 44) so that the laser beam can be directed in a pattern and at a predetermined laser intensity (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44); 
c. the laser beam and at least one of the first or second components having an absorptivity that is at least about 45% (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44); 
d. delivering the laser beam in the pattern and the predetermined laser intensity to the target location to weld the first and second components together, wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44); and, 
e. wherein the weld has a resistivity of about 0.1 mΩ to about 250 mΩ (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 17, as best understood: the resistivity is from about 0.1 mΩ to about 200 mΩ (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 18, as best understood: the resistivity is less than about 150 mΩ (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 19, as best understood: the resistivity is less than about 100 mΩ (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 20, as best understood: the resistivity is less than about 10 mΩ (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 21, as best understood: the resistivity is less than about 1 mΩ (e.g., Fig. 1, 3 and 7 and para 8-15 and 40-44);
Regarding claim 24, as best understood: the power per area of the laser beam at the spot on the first, the second, or both components is less than about 1,000,000 W/cm2 (e.g., para 35);
Regarding claim 25, as best understood: the power per area of the laser beam at the spot on the first, the second, or both components is less than about 500,000 W/cm2 (e.g., para 35);
Regarding claim 26, as best understood 6: the power per area of the laser beam at the spot on the first, the second, or both components is less than about 100,000 W/cm2 (e.g., para 35);
Regarding claim 27, as best understood: the power per area of the laser beam at the spot on the first, the second or both components is less than about 50,000 W/cm2  (e.g., para 35);
Regarding claim 31, as best understood: the first component and the second component are different metals (e.g., Fig. 1, 3 and 7 and para 40-44);
Regarding claim 32, as best understood: the first component and the second component are the same metal (e.g., Fig. 1, 3 and 7 and para 40-44); and
Regarding claim 33, as best understood: the first component is selected from the group consisting of gold, copper, silver, aluminum, steel, stainless steel, and alloys of one or more of those metals (e.g., Fig. 1, 3 and 7 and para 40-44).
Kuster does not explicitly disclose a scanning device (as recited in claim 16) or the claimed wavelengths (as recited in claims 28-30).
However, Mendes discloses:
Regarding claim 16, as best understood:
a. providing a source of a blue laser beam (e.g., sources of laser beams 111, 121, 131, 211, 221 231) having a predetermined wavelength to a target location, the target location including a first component to be joined and a second component to be joined (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); 
b. providing a scanning device and focusing optics (e.g., focus lenses 140, 240, mirrors 252, 254, 256, etc.) so that the laser beam can be directed in a pattern and at a predetermined laser intensity (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); 
c. the laser beam and at least one of the first or second components having an absorptivity that is at least about 45% (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); 
d. delivering the blue laser beam in the pattern and the predetermined laser intensity to the target location to weld the first and second components together, wherein at least 45% of the laser beam energy is utilized to form the weld (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); and, 
e. wherein the weld has a resistivity of about 0.1 mΩ to about 250 mΩ (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 17, as best understood: the resistivity is from about 0.1 mΩ to about 200 mΩ (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 18, as best understood: the resistivity is less than about 150 mΩ (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 19, as best understood: the resistivity is less than about 100 mΩ (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 20, as best understood: the resistivity is less than about 10 mΩ (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 21, as best understood: the resistivity is less than about 1 mΩ (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 22, as best understood: the scanning device moves the laser beam (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 23, as best understood: the scanning device moves the first and second components (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 28, as best understood: the wavelength is about 400 nm to about 600 nm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 29, as best understood: the wavelength is about 400 nm to about 500 nm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 30, as best understood: the wavelength is about 450 nm (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 31, as best understood: the first component and the second component are different metals (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70);
Regarding claim 32, as best understood: the first component and the second component are the same metal (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70); and
Regarding claim 33, as best understood: the first component is selected from the group consisting of gold, copper, silver, aluminum, steel, stainless steel, and alloys of one or more of those metals (e.g., Fig, 1, 2, 7 and 8 and para 31-41 and 63-70).
Kuster in view of Mendes does not explicitly disclose resistivity values (as recited in claim 16).
However, Doornpekamp discloses:
Regarding claim 16, as best understood: 
a. providing a source of a laser beam (e.g., source of the laser for laser welding disclosed in para 16-22, 25 and 30) having a predetermined wavelength to a target location, the target location including a first component to be joined and a second component to be joined (e.g., Fig. 1-6 and para 16-22, 25 and 30); 
e. wherein the weld has a resistivity of about 0.1 mΩ to about 250 mΩ (e.g., para 16-22);
Regarding claim 17, as best understood: the resistivity is from about 0.1 mΩ to about 200 mΩ (e.g., para 16-22);
Regarding claim 18, as best understood: the resistivity is less than about 150 mΩ (e.g., para 16-22);
Regarding claim 19, as best understood: the resistivity is less than about 100 mΩ (e.g., para 16-22);
Regarding claim 20, as best understood: the resistivity is less than about 10 mΩ (e.g., para 16-22);
Regarding claim 21: the resistivity is less than about 1 mΩ (e.g., para 16-22);
Regarding claim 31, as best understood: the first component and the second component are different metals (e.g., para 16-22, 25 and 30);
Regarding claim 32, as best understood: the first component and the second component are the same metal (e.g., para 16-22, 25 and 30); and
Regarding claim 33, as best understood: the first component is selected from the group consisting of gold, copper, silver, aluminum, steel, stainless steel, and alloys of one or more of those metals (e.g., para 16-22, 25 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kuster as suggested and taught by Mendes in order to for enhanced laser processing, particularly for non-absorptive materials, with lower pulse energy/average power and higher quality.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kuster in view of Mendes as suggested and taught by Doornpekamp in order to provide various elements that can be used for allowing easy and safe assembly.
Response to Amendment
The amendment of 10/15/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address claim interpretation and 35 U.S.C. 112(f). The remarks assert that none of the claim terms in the pending claims are subject to means or step plus function construction; and thus, are not limited by 35 U.S.C. § 112(f), that the term "scanning device" in claims 16, 22, 23, and 34 is directed to a structural device, that is well known and understood in the laser delivery arts. This term is not a "means for" or "step for" and that this term does not state a scanning device for. However, as explained above and previously, “device” is the generic placeholder and “scanning” is the functional language. The remarks then refer to case law and state that the term "scanner" is not a means plus function term. The remarks further opine that the terms scanner and scanning device, are synonymous with respect to a means-plus-function analysis. Both a scanner, and a scanning device, describes the device by what it does. The remarks also state that, just like a screw driver, drives a screw, a brake, brakes a car, and a lock, locks a door and that, if is fundamental that simply because a device's name also explains, or relates to its function, that name does not convert the claim term into a means plus function claim element. The remarks argue that the claim term does not use "means" it does not use "for" with respect to a function and the Office Action provides no basis for its conclusion that "scanning device" is a means plus function claim term despite the explanation provided above and previously which provides such basis. The remark further state that the burden is on the Examiner, not applicant, and that the Examiner has failed to provide any substantive basis to overcome the presumption and meet this burden such that the Office Action has failed to overcome the presumption that the term "scanning device" is not a means plus function term. However, as explained above and previously, the basis for this interpretation is the MPEP guidance that a generic placeholder “device” coupled with functional language (“scanning”) invokes 35 U.S.C. 112(f). It is noted that claiming a ‘scanner’ would not invoke 35 U.S.C. 112(f) since that term does not have a generic placeholder.
The remarks then address the previous rejections under 35 U.S.C. 112, which are no longer applicable based upon the amendments and explanations provided in the remarks. The present rejections under 35 U.S.C. 112 are set forth above based on the amendments.
The remarks state that resistivity is commonly reported in units of Ωm and that, as the units of resistivity are not a ratio, their order of arrangement, mΩ vs Ωm , is of no consequence. The remarks also note that the patentee has a right to be its own lexicographer. The remarks assert that, as used in the specification and the claims "resistivity" having mΩ units would clearly be understood as resistivity and that one of skill in the art would not confuse the claimed "resistivity" with "resistance", which term is not found in the claims, and which term does not contain any units having the term "meter" or "m". However, claiming resistivity with units that look like milli Ohm is not definite as noted above. Furthermore, it could be confusing to one of ordinary skill how a weld of metal components would have a resistivity of about 0.1 mΩ to about 250 mΩ as well as the values recited in claims 17-21 based on the claimed weld being of metal components as well as the metals disclosed in the specification. The disclosed metals have resistivities, in the conventional Ωm units, which are many orders of magnitude different than the values which are claimed using unconventional and indefinite units.
As noted above, in claim 34, the recitation of “the blue laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion” is not definite. It is not definite what is meant by “consists essentially of” in this context. Furthermore, it is not definite how this recitation relates to the intensity recitations in claims 38-41. The remarks note that the term “consisting essentially of” is more established in general, but do not explain what it means in the recitation of “the blue laser beam consists essentially of the predetermined intensity from the starting of the weld through its completion” and it is not definite what is meant in claim 34 or how to reconcile it with the later recitations of intensity in claims 38-41.
The remarks then address the prior art rejections. The remarks assert that the Office Action has failed to make out a prima facie case of obviousness regarding claims 1-8, 10 and 34-41. The remarks state that the Office Action does not dispute that Kuster (US 2010/026011) fails to disclose or suggest directing the laser beam to both the first and second pieces of metal as required by claim 1, and to both first and second components, as required by claim 34, that it does not dispute, that in fact, Kuster expressly teaches away from this, noting the importance of directing the laser "only onto the absorber part 10 and not onto the tube 11"  and that the Office Action asserts that "it is noted that the features upon which applicant relies (i.e., directing the laser beam to both the first and second pieces of metal with regard to claim 1, and to both first and second components, with regard to claim 34) are not recited in the rejected claims(s)." This remarks claim that this assertion improperly construes the claims, ignoring the language of the claims and that the bolded language of claims 1 and 34 reproduced in the marks clearly show that the claims require directing the laser beam to both the first and second pieces of metal with regard to claim 1, and to both first and second components, with regard to claim 34. The remarks specifically argue that, regarding claim 1, the bolded language makes clear that the first and second pieces of metal are joined together, and that the laser beam is then directed to both of the piece that had been associated together and that the claim further requires that both of these pieces that had been associated together absorb from 40% to 75% of the laser beam. The remarks also note that it is fundamental that the claims must be read as a whole, and that in doing so the only reasonable reading of the bolded language of claim 1 is that the laser beam must be directed to first and second pieces of metal. The remarks then address claim 34, asserting that the bolded language makes clear that the weld side has both the first and second component in it, and that the laser beam is delivered to that weld site, which contains the first and second components and again noting that it is fundamental that the claims must be read as a whole, and that in doing so the only reasonable reading of the bolded language of claim 1 is that the laser beam must be directed to first and second components. However, Fig. 1 shows that laser beam L is directed at absorber part 10 and tube 11. In particular, the tube 11 and the absorber part 10--as illustrated--can be connected along their abutment joint by means of weld seams which run on both sides of the tube 11 and which are characterized by weld spots that are spaced apart at a distance a from one another and are arranged in particular regularly and are formed from small molten balls 12. Furthermore, Fig. 3 of Kuster shows claimed absorption percentages.
The remarks explain that Applicant maintains its positions that Kuster does not disclose the claim requirement that both pieces of metal to which the laser is directed absorb from "40% to about 75% of the laser beam" (claim 1) or that "at least 45% of the laser beam energy," (claim 34) which is directed to both components be utilized and assert that Kuster teaches away from these claim requirements, repeatedly stressing using materials with "high reflectively to laser radiation" (abstract), "composed of a metal having high reflectivity to laser radiation." ( 2), "laser radiation of more than 90 percent are cited as highly reflective metals that should necessarily be used" ( 11), "metal having high reflectivity to laser radiation" ( 29), and "substrate 1 is highly reflective material" ( 40). The remarks claim that, at best Kuster enables a system that has 15% absorption of the laser beam, the highest absorption stated in Kuster is 30% (see ¶49), which is well below the claimed 40% (claim 1) and 45% (claim 34) absorptions and that this 30% is a mere aspirational goal, and is not enabled by the teachings of Kuster. The remarks note that, in response, the Office Action relies upon FIG. 3 and ¶49, and in particular the statement in¶ 49 discussing FIG. 3 that provides: "Extremely high absorption values are possible if the laser beam L is radiated in at an orientation angle p in the range of 70 to 17°." (emphasis added). The remarks explain that this disclosure in Kuster does not contradict, and further supports Applicant's argument that the 30% absorption is a mere aspiration goal, and is not enabled by the teachings of Kuster. According to the remarks, the orientation angle p is complementary to the incident angle o such that Kuster's 7° to 17° orientation angle, which provide what Kuster describes as "extremely high absorption values" would appear to correspond to an incident angle of 830 to 73°. The remarks then reproduce a section of Fig. 3 of Kuster which omits relevant portions of the figure and state that, for these incident angles, Kuster's highest abortion value is less than about 35%.
After reproducing only a section of Fig. 3 which omits relevant data, the remarks state that it is fundamental that the disclosure of a reference must be read as whole. The remarks then assert that, given the repeated and clear teachings (discussed above) to high reflectivity and the characterization of absorption of around 22% to 35% as "extremely high", Kuster would not disclose or suggest the claimed absorptions of "40% to about 75% of the laser beam" (claim 1) or that "at least 45% of the laser beam energy," (claim 34) and that, again reading Kuster as a whole, the statement that these absorptions of 22% to 35% "are possible", would support Applicant's understanding that these are only a possibility, and thus merrily aspiration goals, and not enabled. The remarks further assert that, given the disclosure of Kuster as a whole, and in particular that fact that Kuster only discusses as "possible" absorptions from orientation angles of more than 7° (corresponding to incident angles of less than 830) one of skill in the art would have no basis to believe that the values above 83° in FIG. 3 were ever obtained, or could ever be obtained by following the teachings of Kuster. 
The remarks observe that Kuster does not disclose a laser having a wavelength in the range of about 400 nm to about 500 nm (claim 1) and a blue laser beam (claim 34) and then state that the Office Action does not dispute that regarding claim 34, Kuster does not disclose claim element b "providing a scanning device" nor does the Office Action dispute that, Kuster fails to disclose, and teaches away from, the requirement of claim 34 element c, that delivering the blue laser beam in the pattern. The remarks explain that Kuster requires that "[t]he polarization of the laser beam L was randomly distributed" and assert that a random distribution of the laser beam is not a laser beam pattern. The remarks then state that the Office Action asserts that claim 34 only provides that the laser beam "can be" directed in a pattern, not the laser beam is actually so delivered. The remarks then note that Applicant has amended claim 34 to make clearer that the laser bean is delivered in a pattern. The remarks assert that Kuster is void of any disclosure or suggestion regarding the intensity of the laser beam over time, as required by claim 34 and that Figs. 1, 2, 7 and 8, upon which the Office Action relies, provide no disclosure or suggesting regarding intensity of the laser beam, let alone intensity of the laser beam over time during the welding process, as required by claim 34, that ¶¶31-41, 51, 53, 54, 59 and 62-70 of Kuster are void of any teaching regarding the intensity of the laser over time during the welding process and that Kuster discloses a maximum to not be exceeded value, (see ¶35), which at most implies random and varied intensity during the welding process. The remarks further state that, to address this short coming of Kuster, the Office Action asserts that "claim 34 broadly recites a 'predetermined density [intensity]' without further limitation. This recitation does not recite what the intensity is or what is consider to be predetermined such that the intensities of the laser beams disclosed in Kuster correspond to this broad recitation" and that this assertion ignores the claim's requirement of a "predetermined intensity". The remarks further state that the Office Action acknowledges that Kuster is void of any disclosure regarding the intensity of its beam and that, being void of any discussion of beam intensity, it cannot disclose a predetermined intensity as required by the claims. The remarks further assert that the Office Action does not read the claims as a whole, that the claim requires more than just a predetermined intensity, the claim requires that this predetermined intensity remains essentially the same from the starting point of the weld through its completion and that this requirement is clear from the bolded claim language reproduced in the remarks. The remarks additionally assert that the Office Action identifies no disclosure in Kuster that meets the bolded claim requirement. It is noted that the bold portions reproduced in the remarks include new amendments and that the portions cited above identify the corresponding disclosure of Kuster. Claim 34 broadly recites a predetermined intensity such that the inherent intensity of the laser beam in Kuster corresponds to the claimed predetermined intensity, as best understood, while the laser path and pattern of the weld balls 12 correspond to the claimed pattern.
The remarks next address Mendes, asserting that it does not disclose or suggest directing the laser beam to both the first and second pieces of metal as required by claim 1 or directing the laser beam to both first and second components as required by claim 34. Moreover, the remarks state that Figures 1 and 2 of Mendes, upon which the Office Action relies show a single sold workpiece (item 102 ( 32 ("workpiece 102 made of a non- absorptive material"), item 202 (¶ ("workpiece 202")), that paragraphs 33-41 and 63-70, upon which the Office Action relies treat the workpiece as a single unitary piece and that Fig 7 of Mendes, upon which the Office Action relies shows only single unitary strips of cooper, and that they are used to show a weld line, they are not joined together. The remarks further assert that FIG. 8, also relied upon by the Office Action "is a schematic diagram illustrating a series of slits machined in a copper foil," that these slits are cuts, not welds and that the slits are in a single piece of foil. The remarks conclude that the relied upon section of Mendes ¶¶33-41 and 63-65, and 67-70 do not disclose welding two pieces of metal together, those paragraphs only relate to a solid, unitary substrate, and that, in these paragraphs, as well as, ¶66, the IR laser is used to melt the metal, not some other wavelength such that Mendes does not disclose welding with the wavelengths required by claims 1 and 34. The remarks explain that Mendes disclose two laser beams, a laser assist beam 111 and a process laser beam 121 and that, while the laser assist beam 111for some embodiments, is in the claimed wavelengths; the laser assist beam, as its name implies, does not weld materials such that the laser assist beam 111 does not meet the requirements of claims 1 and 34, which require that a laser having a wavelength of about 400 nm to about 500 nm (claim 1) and a blue laser beam (claim 34) form the weld. The remarks also assert that all of the welding in Mendes is performed by the process laser beam 121, which is an IR laser beam, although Mendes also discloses welding with a variety of wavelengths/colors as disclosed in para 31 and 64. The remarks further state that the previous Office Action focused on FIGS. 8D and 8E in response to Applicant's arguments, that FIGS. 8D and 8E are photos of FIG. 8C, which applicant previously acknowledge disclose the welding of two pieces of material, that the claimed wavelengths were not used to weld those materials, that the process laser was an IR laser and that the assist laser was a UV laser. The remarks conclude that the Office Action has failed to identify any specific disclosure in Mendes that discloses or suggests using a blue (claim 34) or an about 400 nm to about 500 nm (claim 1) wavelength for welding two pieces of metal together. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kuster discloses absorber part 10 and tube 11 as set forth and explained above while Mendes discloses welding a copper plate to another copper plate in para 63 and Fig. 7. Furthermore, Mendes discloses welding with a variety of wavelengths/colors as disclosed in para 31 and 64, as noted above, and Fig. 7 is a photograph of strips of copper comparing the results of laser welding using single laser beams and using multiple-beam laser processing.
The remarks next address claims 16-33, stating that, regarding claim 16, as discussed above, Kuster does not disclose or suggest directing the laser beam to both the first and second components as required by claim 16 and that Kuster expressly teaches away from this, noting the importance of directing the laser "only onto the absorber part 10 and not onto the tube 11.” However, the laser is directed at both as they are welded together and weld balls 12 are formed, as noted above. The remarks further state that, as discussed above Kuster does not disclose or suggest the at least 45% of the laser beam energy is utilized to form the weld, as required by claim 16 and that, as discussed Mendes does not disclose using the claimed blue laser beam to weld two components as required by claim 16. Mendes processing laser beam is not a blue laser beam, it is an IR beam.  However, Fig. 3 of Kuster shows the at least 45% of the laser beam energy is utilized to form the weld while Mendes discloses welding with a variety of wavelengths/colors as disclosed in para 31 and 64 as noted above.
The remarks further assert that Kustor, Mendes and Doornpekamp are void of any disclose or suggestion regarding the electrical properties of the weld and that they are void of any disclosure regarding resistivity of the weld, let alone the claimed resistivity. The remarks state that the Office Action asserts that Kuster "Fig. 1, 3 and 7 and para 8-15, 40-44" disclose the claimed resistivity of the weld. (OA, pp. 13-14) FIG. 1, 3 and 7 are void of any discussion or disclosure regarding resistivity, that Kuster ¶¶8-15, are void of any discussion or disclosure regarding resistivity and that Kuster ¶¶40-44 are void of any discussion or disclosure regarding resistivity. The remarks further state that Office Action asserts that Mendes "Fig. 1, 2, 7 and 8 and para 31-41 and 63-70" disclose the claimed resistivity of the weld, that FIG. 1, 2, 7 and 8 are void of any discussion or disclosure regarding resistivity, that Mendes ¶¶31-41, are void of any discussion or disclosure regarding resistivity and that Mendes ¶¶63-70 are void of any discussion or disclosure regarding resistivity. The remarks additionally state that the Office Action asserts that Dorrnpekamp "para 16-22" disclose the claimed resistivity of the weld, that these paragraphs do not disclose or suggest a laser weld having a resistivity of about 0.1 mΩ to about 250 mΩ as required by the claims, that these paragraphs only discuss the resistivity of the materials and that they do not discuss the resistivity of the welds joining those materials. However, as noted above, the claimed resistivities are not definite. As noted above, metals, as claimed and disclosed have resistivities, in the conventional Ωm units, which are many orders of magnitude different than the values which are claimed using unconventional and indefinite units, and the claimed laser weld having a resistivity of about 0.1 mΩ to about 250 mΩ is not definite. However, as best understood, Kustor, Mendes and Doornpekamp disclose metal welds corresponding to claimed metal components as well as disclosed metals (e.g., nickel, copper, steel) such that the claimed welds and resistivities thereof, as best understood, correspond to the welds and resistivities thereof disclosed in Kustor, Mendes and Doornpekamp.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 15, 2022